Title: To James Madison from James Monroe, 3 October 1805 (Abstract)
From: Monroe, James
To: Madison, James


          § From James Monroe. 3 October 1805, London. “The object of this is to present to your acquaintance Major Forman with whom I became acquainted soon after my arrival in this country in 1803. I have had much communication with him on the subject of Louisiana, of which he now is an Inhabitant, having movd lately from the Natchez to the neighborhood of N. Orleans, & derived from it much satisfaction. He is in my opinion a very sensible & worthy character, & is animated with the best views & intentions towards our common country. As he is desirous of being known to you I have taken the liberty of giving him this introduction.”
          
            Adds in a postscript: “This is forwarded to Liverpool in the expectation it may find Major Forman there, but will be sent on if he is not.”
          
        